[Cite as State v. Flores Santiago, 2020-Ohio-1274.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                        :

                 Plaintiff-Appellee,                  :
                                                             No. 108458
                 v.                                   :

ARCADIO FLORES-SANTIAGO,                              :

                 Defendant-Appellant.                 :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: April 2, 2020


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                              Case No. CR-18-633027-A


                                             Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Justin Washburne, Assistant Prosecuting
                 Attorney, for appellee.

                 Jennifer N. McTernan, L.L.C. and Jennifer N. McTernan,
                 for appellant.


EILEEN A. GALLAGHER, J.:

                   Defendant-appellant Arcadio Flores-Santiago appeals his convictions

for attempted murder and felonious assault following a bench trial. He contends
that his convictions are against the manifest weight of the evidence. For the reasons

that follow, we affirm his convictions.

Procedural History and Factual Background

               On October 10, 2018, a Cuyahoga County Grand Jury indicted Flores-

Santiago on one count of attempted murder in violation of R.C. 2903.02(A) and

2923.02(A), one count of felonious assault in violation of R.C. 2903.11(A)(1) and one

count of felonious assault in violation of R.C. 2903.11(A)(2) in connection with the

July 26, 2018 stabbing of Timothy Sumerall. All three counts included notice of

prior conviction and repeat violent offender specifications.

               Flores-Santiago waived his right to a jury trial, and the case proceeded

to a bench trial beginning on March 13, 2019. Five witnesses testified on behalf of

the state: Sumerall, Cleveland police officer Lawrence McGervey, Sr., Cleveland

police detectives Robert Beveridge and Mark Peoples and paramedic Richard

Jeffries. Flores-Santiago testified in his defense.

               Sumerall testified that on the evening of July 25, 2018, he was

hanging out at his apartment on Archwood Avenue in Cleveland. At that time, he

had an “active addiction” to crack cocaine. An “associate” “Mollie,” a prostitute,

came over to his apartment that evening and brought cocaine, which the two used

together. Mollie left the apartment and came back later with Flores-Santiago, whom

Sumerall then knew only by the nickname “Pops.” Sumerall testified that he, Mollie

and Flores-Santiago had used drugs together at Sumerall’s apartment “[n]umerous
times” before. Sumerall could not recall what time Mollie and Flores-Santiago

arrived at his apartment.

              Sumerall testified that Mollie shared crack cocaine she had with the

two men and that they began smoking the crack cocaine “right away” after Mollie

and Flores-Santiago arrived. According to Sumerall, Mollie and Sumerall smoked

their share of the cocaine in Sumerall’s bedroom; Flores-Santiago smoked his share

of the cocaine in the bathroom. Sumerall estimated that it took approximately 20

minutes to smoke the cocaine. Five to ten minutes later, Mollie left and Flores-

Santiago came out of the bathroom.

              After Flores-Santiago came out of the bathroom, he asked to use

Sumerall’s crack pipe. Sumerall testified that both men were “high” and that Flores-

Santiago was “geekin’,” i.e., “wanting some more and just jittery and anxious.”

Sumerall did not want Flores-Santiago to use his crack pipe and the two men were

“going back and forth” until Sumerall relented. As he turned to get the crack pipe,

Flores-Santiago “sucker-punched” Sumerall in the neck. At that time, Sumerall was

in his bedroom and Flores-Santiago was standing in the hallway by the bathroom

door. Flores-Santiago “swung a couple more times” before Sumerall realized Flores-

Santiago had a knife in his hand and was stabbing him. Sumerall fell back onto the

bed and Flores-Santiago “rushed” him and got on top of him. As the two men

“tussl[ed]” on the bed, Flores-Santiago continued to stab Sumerall in the neck, back

and chest.
              Sumerall “got loose” and made it to the front door. Flores-Santiago

followed him, and the two men began fighting again. As Sumerall was “cornered”

by the front door, Flores-Santiago stabbed Sumerall in the face several times. When

Flores-Santiago “eased up” for a “brief moment,” Sumerall pushed Flores-Santiago

off him and stumbled out the door to a nearby fire station. Sumerall estimated that

it took him 45 seconds to reach the fire station. When he arrived, he immediately

began banging on the windows of the fire station, trying to get someone to help him.

Sumerall testified that it was “a minute or two” before someone came out to assist

him.

              Sumerall could not recall how long Flores-Santiago was at his

apartment on the morning of July 26, 2018 because he “didn’t look at the clock when

he walked in” but stated that he knew “exactly what happened that night.” Sumerall

identified Flores-Santiago as his assailant in court and stated that he was “a hundred

percent sure” that Flores-Santiago was the person who had stabbed him. Sumerall

testified that Flores-Santiago stabbed him 11 times, including in the neck, chin, left

shoulder, chest, left side and stomach.

              Jeffries, a paramedic for the city of Cleveland, testified that he was

working at Fire Station 20 on Pearl Road in Cleveland on the morning of July 26,

2018 when he heard Sumerall pounding on the station’s front garage doors,

screaming that he had been stabbed. Jeffries called dispatch, advising them of the

incident, at 1:24 a.m. Jeffries stated that when Sumerall arrived at the station, he

was “actively bleeding.” Based on the short distance between Sumerall’s apartment
and the fire station, i.e., approximately 500 to 1000 feet, he estimated that

Sumerall’s injury had occurred at approximately 1:21 a.m.

               The paramedics immediately began treating Sumerall’s injuries.

Jeffries testified that Sumerall was covered in blood from his neck to his waist and

had potentially life-threatening stab wounds to his head, neck and torso. Jeffries

could not say whether Sumerall had been using crack cocaine that evening but

described Sumerall as “alert and oriented” and “clear and coherent” and stated that

Sumerall did not appear to be “under the influence of a mind-altering substance”

during the time he was under Jeffries’ care. The paramedics transported Sumerall

by ambulance to MetroHealth Medical Center for further treatment. The ambulance

arrived at the hospital at 1:31 a.m.

               Cleveland police officers Lawrence McGervey, Sr. and Lawrence

McGervey, Jr. (father and son) responded to the call. The officers first went to the

fire station, but received no response. After dispatch advised them that Sumerall

had been transported to the hospital, the officers proceeded to Sumerall’s apartment

located “a few blocks” from the fire station. The officers gained access to Sumerall’s

apartment building, then followed a trail of blood to Sumerall’s apartment. Officer

McGervey, Sr. stated that the officers’ objective was to “clear[] the apartment to

make sure there was no dangerous suspect in there and no other victims.” He

testified that upon entering the apartment, he observed “some overturned

furniture,” blood on the floor, blood smeared on the wall and blood leading back

from the living room to a hallway in the back of the apartment. He stated that he
did not see any contraband or weapons but was not looking for them. The officers

contacted dispatch and requested assistance from the crime scene unit to process

the crime scene.

               Detective Peoples testified that he was called to the crime scene to

take photographs of the blood stains that had been observed by the responding

officers. He arrived on scene at approximately 2:05 a.m. and took approximately 40

photos of the apartment. Detective Peoples stated that blood was “everywhere” but

that it was “pretty much dried up” by the time he arrived. Detective Peoples testified

that he did not see any weapons or drug paraphernalia while he was taking

photographs of the apartment. He did not process the scene for fingerprints or DNA

because no request had been made to process the scene for DNA or fingerprints.

               After Detective Peoples completed his inspection of the crime scene,

Officers McGervey, Sr. and McGervey, Jr. went to the hospital to interview Sumerall.

Sumerall told the officers that his assailant was “Pops.”

               Officer McGervey, Sr. testified that Sumerall told the officers that

Pops was a “light-skinned black male,” approximately 5′9″ tall, weighing 230

pounds, with short, curly hair and tattoos covering all or most of his body. Sumerall

testified that he also told the officers that Pops was “pretty much about the same

height” as he was, i.e., “about six feet tall,” with “light skin with a tattoo, maybe about

225, something like that.” According to Officer McGervey, Sr., Sumerall told the

officers that he had had invited a woman he knew as “Mollie” over to smoke crack,

that Mollie and Pops came over and that the three of them smoked crack cocaine
until it ran out. Sumerall told the officers that when they ran out of drugs, Pops

became angry and wanted more, and that after Sumerall told Pops he had no more

drugs, Pops took out a pocketknife and stabbed Sumerall in the back. Sumerall told

the officers that after the stabbing, Pops and Mollie fled the scene in an unknown

direction. Officer McGervey, Sr. stated that, based on what Sumerall had told them,

as of the morning of the incident, the officers had a suspect in the case — Pops —

but, at that time, his real name was not known.

               With respect to the timing of the incident, Officer McGervey, Sr.

acknowledged that the police report indicated that the incident occurred between

1:00 a.m. and 1:20 a.m. Officer McGervey, Sr. could not recall the source of that

information, stating that “it may have come from the victim or it might have been

they was just trying to fit it into a time that would fit reasonably with all the other

circumstances around it.”       After they completed the police report, Officers

McGervey, Sr. and Jr. had no further involvement in the case.

               Regarding his initial description of his assailant to the responding

officers, Sumerall testified that he “probably could have” told the officers the

morning of the incident that the person who stabbed him was 5′9″ because “that

was in the time of me being stabbed and a lot things [were] going on.” He stated

that he believed the person who stabbed him was “about [his] height,” i.e., “about

six feet tall,” but “significantly heavier” than he was.1 With respect to his assailant’s



      1 Sumerall testified that at the time of the incident, he likely weighed approximately

147 pounds.
ethnicity, Sumerall stated that he described his assailant to police as a “light-skinned

black male” even though Pops was Puerto Rican because he thought Pops was a

“black but * * * light-skinned” Puerto Rican, i.e., “[t]o me he was a black Puerto

Rican. Pretty much one race to me.”

               A few days after the stabbing, on July 31, 2018, Cleveland Police

Detective Murphy spoke with Sumerall on the telephone in an attempt to obtain

additional information regarding the identity of Sumerall’s assailant.      It was not

until late August or early September 2018, however, that Sumerall identified Flores-

Santiago as Pops.

               Sumerall testified that at the time of the incident he had been using

his girlfriend’s phone (which did not have Pops’ contact information) because his

phone had been turned off. When he obtained a new phone in late August or early

September 2018, Sumerall “synced” his new phone with his old phone, importing

the applications, contacts and data from the old phone (including a contact number

for Pops) into the new phone. Sumerall testified while he was using the messaging

application “imo” on his new phone, a name and a photo of Pops appeared,

connected to the phone number Sumerall had had for Pops. Sumerall stated that he

did not know if the name that appeared was Pops’ “real name” but that he called

Detective Murphy, explained what had happened and provided her with the name

and photo that appeared to be connected to the phone number he had had for Pops.

               After Detective Murphy determined the identity of the suspect, the

case was assigned to Detective Beveridge for follow up. Detective Beveridge testified
that he reviewed the case file, including the initial police report and Detective

Murphy’s report, and set up an interview with Sumerall.

               On September 14, 2018, Cleveland police detective Jeffrey Grabski

prepared a photo array for Sumerall to view that included a photo of Flores-

Santiago. Sumerall identified Flores-Santiago in the array as the person who had

stabbed him with “100%” certainty.

               On September 18, 2018, Detective Beveridge interviewed Sumerall

and took photographs of his injuries. Detective Beveridge testified that prior to the

interview he was aware that (1) Sumerall had told officers that he had been stabbed

by Pops and (2) Sumerall had identified Flores-Santiago as his assailant in the photo

array conducted by Detective Grabski. He testified that Sumerall’s statements to

him regarding what had occurred were consistent with what had been previously

reported by the responding officers and Detective Murphy. Detective Beveridge

testified that he was not aware of a potential “timing issue” in the case at the time he

interviewed Sumerall but stated that he believed, based on his familiarity with the

area, that Flores-Santiago “could easily” have gotten “back to the Second [District]”

(where Sumerall’s apartment was located) by 12:30 a.m. or 1:00 a.m. if he had been

in Shaker Heights at 11:30 p.m.

               Sometime after the incident, Sumerall found medical documents

Mollie had left at his house that had her “true name” on them. Sumerall gave the

documents to Detective Beveridge. Detective Beveridge testified that he attempted

to locate Mollie but was unsuccessful.
              In addition to the witness testimony, the state introduced several

exhibits in its case-in-chief, which were admitted into evidence without objection.

These exhibits included the photo array in which Sumerall identified Flores-

Santiago as his assailant, Detective Beveridge’s photographs of Sumerall’s injuries,

the medical documents Mollie left at Sumerall’s apartment that Sumerall gave to

Detective Beveridge, the EMS report relating to the incident, crime scene

photographs taken by Detective Peoples, Sumerall’s medical records relating to the

incident and recordings of certain jail calls by Flores-Santiago in which Flores-

Santiago refers to himself as “Pop” and others appear to refer to him as “Pop” or “Big

Pop.” A copy of the photo Sumerall testified “popped” up with Flores-Santiago’s

name through an app on his phone was admitted into evidence as a joint exhibit.

              At the close of the state’s case, Flores-Santiago moved for acquittal

pursuant to Crim.R. 29 on the attempted murder charge, arguing that there was no

evidence of a purposeful attempt to kill Sumerall. The trial court denied the motion.

              Flores-Santiago then testified in his defense. Flores-Santiago stated

that he is 6′1″, is Puerto Rican and that he weighed approximately 265 pounds in

July 2018. He acknowledged that he has curly hair and tattoos covering most of his

body and that he would be accurately described as “light-skinned.”

              Flores-Santiago denied that he had the nickname “Pops.” He stated

that his nickname was “Pop Loty” or “[s]hortened, Pop.” Flores-Santiago stated that

he knew Sumerall as the “local crackhead” but that he had never been to his house.
Flores-Santiago stated that in July 2018, he was living with a friend, Shonda Schultz,

and her daughter on Muriel Avenue in Cleveland.

                Flores-Santiago testified that on July 25, 2018, Schultz was starting

a new job at a nursing facility in Shaker Heights and was “a little shaky” about using

public transportation by herself to get to work. He told Schultz that he would take

her to work that evening. He testified that they left home at approximately 9:05 p.m.

to catch a bus to downtown Cleveland. Once they arrived downtown, they walked to

the Tower City rapid station, waited for the rapid and took a rapid to Shaker Heights.

Flores-Santiago testified that they arrived in Shaker Heights at approximately 11:00-

11:05 p.m., then walked two or three minutes to the Shaker Gardens Nursing and

Rehabilitation Center located at 3550 Northfield Road in Shaker Heights (the

“nursing facility”).   Time-stamped surveillance footage shows Flores-Santiago

entering the lobby of the nursing facility with Schultz at approximately 11:15 p.m. on

July 25, 2018 and leaving the lobby at approximately 11:20 p.m. Flores-Santiago is

also seen in surveillance footage outside the nursing facility at approximately 11:21

p.m.

               Flores-Santiago testified that after he left the nursing facility, he

walked over to a gas station across the street to buy a lighter. He then walked back

to the rapid station and waited for the rapid until approximately 11:45 p.m. or 11:50

p.m. Flores-Santiago stated that he rode the rapid to the Tower City rapid station,

arriving back downtown at approximately 12:35 a.m. From the Tower City rapid

station, he walked to a bus stop and waited approximately 15-25 minutes for a bus
to take him home. Flores-Santiago testified that the bus ride took approximately 35

minutes and that he arrived home at approximately 1:25 a.m. or 1:30 a.m. on

July 26, 2018.

                 On cross-examination and examination by the trial court, Flores-

Santiago admitted that he had engaged in various transactions with Sumerall “off

and on” since he had been released from prison in December 2017. Flores-Santiago

explained that he believed Sumerall had “put this case on [him]” because he felt

Flores-Santiago owed him $700. Flores-Santiago testified that after he was released

from prison, he sold drugs. He sold Sumerall (or a woman with whom Sumerall had

been involved) “bad crack,” i.e., crack cocaine mixed with baking soda, for $700.

Flores-Santiago stated that Sumerall had been “mad” following the incident and

kept calling Flores-Santiago, asking Flores-Santiago to “[t]hrow [him] some money

on this.”

                 Flores-Santiago testified that he had bought a laptop from Sumerall

prior to the “bad crack” incident and had bought t-shirts, cologne and household

items from Sumerall after the “bad crack” incident because he thought the incident

was “over” and “dead.”

                 The surveillance tapes from the nursing facility were admitted into

evidence along with two additional “rebuttal exhibits” offered by the state. The

“rebuttal exhibits” consisted of Google Maps printouts setting forth the distance and

travel time between the nursing facility and Sumerall’s apartment — ranging from

11 to 13.8 miles and from 28 to 29 minutes by car or from 1 hour 10 minutes to 1
hour 28 minutes by public transportation depending on route.2 The defense rested,

and Flores-Santiago renewed his Crim.R. 29 motion for acquittal. Once again, the

court denied the motion.

               On March 19, 2018, the trial court found Santiago-Flores guilty on all

counts including the specifications. The trial court indicated that after considering

the evidence, it found Sumerall’s version of events more credible than Flores-

Santiago’s version of the events. Flores-Santiago’s demeanor when testifying also

impacted the trial court’s assessment of his credibility. As the trial court explained:

               I also reviewed the time line rather extensively. And once again,
       after listening to the defendant’s testimony, I found his testimony to be
       not credible under the circumstances and not believable, and the
       victim’s credibility certainly appeared to be much more significant
       from the Court’s perspective. In fact, everything that the victim said
       lined up almost exactly with the pieces of evidence in this particular
       case.

             But just to point out that the joint exhibit which was submitted
       that came up on the victim’s phone, and the photograph, was a very
       important piece of evidence from the Court’s perspective. And so I just
       wanted that to be clear.

             In addition, the timing of the defendant’s identification of the
       victim was also critical in the Court’s decision making process.

       ***

             THE DEFENDANT: * * * I would just like to say that I know I
       did get angry when I was up on that stand but —



       2 The Google Maps printouts reflect travel times via public transportation as of
3:46 p.m. There was no evidence as to whether the travel times would have been different
at or around 11:21 p.m., when Flores-Santiago left the nursing facility. However, this issue
was not raised issue below, and the Google Maps printouts were admitted into evidence
without objection.
            THE COURT: You did. * * * [Y]our own testimony was angry,
      aggressive. * * * But even what you said didn’t make any sense, right?
      You know that your statement was very, very unusual.

            THE WITNESS: I don’t understand. What statement are you
      speaking of?

            THE COURT: Well, for example, why you said that the victim,
      you know, why he would pin this on you.

            THE WITNESS: Because I burned him. I burned him.

             THE COURT: Right. That whole portion of your testimony did
      not make any sense to the Court. * * * It was unusual from my
      perspective. You did seem to be very angry when you were testifying,
      which was very concerning because of what you were saying. Coupled
      with your demeanor, it did not appear that you — you did not appear to
      have a great deal of credibility from the Court’s perspective under those
      circumstances. * * * You said that the victim was the neighborhood
      crackhead, but you didn’t explain that you bought stuff from him. That
      you sold him drugs. That you’ve been in his, you know, place. That
      you’ve been around his place, in front of his place. You didn’t say any
      of that, right? * * *

              The trial court determined that the two felonious assault counts

merged with the attempted murder count for sentencing and sentenced Santiago-

Flores to a 15-year prison sentence, i.e., 11 years on the attempted murder charge

and four years on the repeat violent offender specification, to be served

consecutively. The trial court also imposed five years of mandatory postrelease

control.

              Flores-Santiago appealed, raising a single assignment of error for

review:

      The trial court found against the manifest weight of the evidence that
      the defendant-appellant committed the acts alleged in Counts 1, 2, and
      3 of the indictment.
Law and Analysis

              A manifest weight challenge attacks the credibility of the evidence

presented and questions whether the state met its burden of persuasion. State v.

Whitsett, 8th Dist. Cuyahoga No. 101182, 2014-Ohio-4933, ¶ 26; State v. Bowden,

8th Dist. Cuyahoga No. 92266, 2009-Ohio-3598, ¶ 13. Weight of the evidence

“addresses the evidence’s effect of inducing belief,” i.e., “whose evidence is more

persuasive — the state’s or the defendant’s?” State v. Wilson, 113 Ohio St.3d 382,

2007-Ohio-2202, 865 N.E.2d 1264, ¶ 25, citing State v. Thompkins, 78 Ohio St.3d

380, 386-387, 678 N.E.2d 541 (1977). When considering an appellant’s claim that a

conviction is against the manifest weight of the evidence, the appellate court

functions as a “thirteenth juror” and may disagree “with the factfinder’s resolution

of * * * conflicting testimony.” Thompkins at 387, citing Tibbs v. Florida, 457 U.S.

31, 42, 102 S.Ct. 2211, 72 L.Ed.2d 652 (1982). The appellate court examines the

entire record, weighs the evidence and all reasonable inferences that may be drawn

therefrom, considers the witnesses’ credibility and determines whether, in resolving

conflicts in the evidence, the trier of fact ‘“clearly lost its way and created such a

manifest miscarriage of justice that the conviction must be reversed and a new trial

ordered.’” Thompkins at 387, quoting State v. Martin, 20 Ohio App.3d 172, 175, 485

N.E.2d 717 (1st Dist.1983). Reversal on manifest weight grounds is reserved for the

‘“exceptional case in which the evidence weighs heavily against the conviction.’”

Thompkins at 387, quoting Martin at 175.
              Flores-Santiago contends that his convictions were against the

manifest weight of the evidence due to the “delay” in identifying him as a suspect

and because: (1) there was a “complete lack of physical evidence” connecting him to

the crime; (2) no one corroborated Sumerall’s version of the events; (3) Sumerall’s

“perception of that night was severely impaired by his crack cocaine use”; (4)

because Sumerall’s testimony and prior statements regarding what occurred the

night of the incident were inconsistent and contradictory and (5) the state’s timeline

was implausible, i.e., Flores-Santiago could not have reasonably made it back from

the Shaker Heights nursing facility where he was seen on video surveillance at 11:21

p.m. in time to stab Sumerall. We disagree.

              Physical evidence is not required to sustain a conviction against a

manifest weight challenge. See, e.g., State v. Robertson, 8th Dist. Cuyahoga No.

106279, 2018-Ohio-2934, ¶ 32 (“[A] lack of physical evidence, standing alone, does

not render a defendant’s conviction against the manifest weight of the evidence.”);

State v. Rusnak, 7th Dist. Jefferson No. 15 JE 0002, 2016-Ohio-7820, ¶ 30 (fact that

no physical evidence from the crime scene was presented at trial did not render

verdict against the manifest weight of the evidence); State v. Thomas, 2d Dist.

Montgomery No. 27362, 2018-Ohio-4345, ¶ 25 (fact that defendant’s conviction was

based solely on victim’s testimony and not any physical evidence did not render his

conviction against the manifest weight of the evidence).

              A conviction may rest solely on the testimony of a single witness,

including the victim, if believed, and there is no requirement that a victim’s
testimony be corroborated to be believed. See, e.g., State v. Black, 8th Dist.

Cuyahoga No. 108001, 2019-Ohio-4977, ¶ 43; State v. Schroeder, 4th Dist. Adams

No. 18CA1077, 2019-Ohio-4136, ¶ 84; State v. Dudley, 9th Dist. Summit No. 28364,

2017-Ohio-7044, ¶ 10; see also State v. Robinson, 8th Dist. Cuyahoga No. 100126,

2014-Ohio-1624, ¶ 12 (‘“Even where discrepancies exist, eyewitness identification

testimony alone is sufficient to support a conviction so long as a reasonable

[factfinder] could find the eyewitness testimony to be credible.’”), quoting State v.

Johnson, 8th Dist. Cuyahoga No. 99822, 2014-Ohio-494, ¶ 52.

              Likewise, simply because Sumerall was using drugs and was “high” at

the time of the incident does not mean his testimony could not be relied upon to

convict Flores-Santiago. See, e.g., State v. Nitsche, 2016-Ohio-3170, 66 N.E.3d 135,

¶ 43-44, 46 (8th Dist.) (witnesses’ testimony could be relied upon to support

defendant’s convictions arising out of two shootings notwithstanding that witnesses

were intoxicated or “getting high” prior to shootings); State v. Wells, 8th Dist.

Cuyahoga No. 98388, 2013-Ohio-3722, ¶ 130 (credibility of witnesses in murder

case was left to the jury where witnesses admitted they were high on crack cocaine

the day of the murder); State v. Medezma-Palomo, 8th Dist. Cuyahoga No. 88711,

2007-Ohio-5723, ¶ 36-37 (fact that witnesses “were all consuming crack cocaine and

heroin on a daily basis” did not preclude the jury from finding their testimony to be

credible). At trial, Sumerall admitted that he had been smoking crack cocaine and

was “high” at the time the stabbing occurred but claimed that his drug use did not

affect his ability to perceive what happened that night. Jeffries testified that when
he saw Sumerall immediately following the stabbing, Sumerall was “alert and

oriented” and “clear and coherent.” The trial court could properly consider all this

information when deciding the credibility of, and how much weight to give,

Sumerall’s testimony.

              Similarly, a defendant is not entitled to reversal on manifest weight

grounds merely because certain aspects of a witness’ testimony are inconsistent or

contradictory. See, e.g., Nitsche at ¶ 45; see also State v. Wade, 8th Dist. Cuyahoga

No. 90029, 2008-Ohio-4574, ¶ 38 (‘“A conviction is not against the manifest weight

of the evidence solely because the [factfinder] heard inconsistent testimony.’”),

quoting State v. Asberry, 10th Dist. Franklin No. 04AP-1113, 2005-Ohio-4547, ¶ 11;

State v. Mann, 10th Dist. Franklin No. 10AP-1131, 2011-Ohio-5286, ¶ 37 (‘“While [a

factfinder] may take note of the inconsistencies and resolve or discount them

accordingly, * * * such inconsistencies do not render defendant’s conviction against

the manifest weight or sufficiency of the evidence.’”), quoting State v. Nivens, 10th

Dist. Franklin No. 95APA09-1236, 1996 Ohio App. LEXIS 2245, 7 (May 28, 1996).

               While there were some minor inconsistencies between Sumerall’s

trial testimony and statements he had previously made to police, such as the fact

that Sumerall had originally described his assailant as a 5′9″ light-skinned black

male (and Flores-Santiago is a 6′1″ Puerto Rican male) and the fact that Sumerall

had told police that he had invited Mollie over that evening to smoke crack cocaine

(and later testified that Mollie and Pops had shown up at his apartment uninvited),

his statements and testimony were consistent in many material respects.
              Most significantly, Sumerall was unwavering in his identification of

Pops (later identified as Flores-Santiago) as his assailant. Sumerall provided a

detailed description of Pops as an overweight, light-skinned male with short, curly

hair and tattoos covering most of his body when he spoke with Officers McGervey,

Sr. and McGervey, Jr. at the hospital shortly after the stabbing.        Sumerall’s

contemporaneous description of his assailant, in large part, matched the appearance

of Flores-Santiago at the time of the incident.      Sumerall provided a similar

description of his assailant to Detective Murphy a few days later. The only “delay”

in Sumerall’s identification of Flores-Santiago as his assailant occurred because

Sumerall did not know Pops’ legal name. Although Sumerall may not have known

Flores-Santiago by his legal name at the time of the stabbing, Flores-Santiago was

not a stranger to Sumerall; it was undisputed that the two men knew each other

prior to the stabbing. Sumerall unequivocally identified Flores-Santiago as his

assailant both during the photo array and when testifying at trial. The trial court

found Sumerall’s testimony regarding the operation of the cell phone application,

linking a photo of Flores-Santiago to the contact information Sumerall had for Pops,

credible. We do not disagree.

               Although Flores-Santiago testified regarding a time line that he

contends would have made it impossible for him to have stabbed Sumerall, there

were inconsistencies and omissions in Flores-Santiago’s testimony that could have

reasonably led the trial court to disbelieve him. For example, although during his

direct examination, Flores-Santiago implied that he had nothing to do with
Sumerall, knowing him only as the “local crackhead,” during cross-examination and

further examination by the trial court, he admitted that he had, in fact, engaged in

multiple business transactions with Sumerall both before and after the stabbing.

Likewise, although Flores-Santiago denied that he was ever known by the nickname

“Pops,” in the recordings of calls Flores-Santiago made from jail, he and others

repeatedly refer to Flores-Santiago as “Pop” or “Big Pop.”

               Further, the state presented evidence from which it could be

reasonably found that even if Flores-Santiago had taken public transportation back

home after leaving the nursing facility, he could have made it to Sumerall’s

apartment at or before 12:50 a.m., in sufficient time to stab Sumerall within the

timeline laid out in Sumerall’s and Jeffries’ testimony.

               This case came down to the credibility of Sumerall and Flores-

Santiago. Based on the evidence presented, the trial court found Sumerall’s version

of events to be more credible than Flores-Santiago’s version of the events. Following

a thorough review of the record, weighing the strength and credibility of the

evidence presented and the reasonable inferences to be drawn therefrom, we cannot

say that this is one of those ‘“exceptional cases’” in which the trier of fact clearly lost

its way and created a manifest miscarriage of justice that the defendant’s convictions

must be reversed. Thompkins, 78 Ohio St.3d at 387, 678 N.E.2d 541, quoting

Martin, 20 Ohio App.3d at 175, 485 N.E.2d 717. Accordingly, we overrule Flores-

Santiago’s assignment of error.

               Judgment affirmed.
      It is ordered that appellee recover from appellant the costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

Cuyahoga County Court of Common Pleas to carry this judgment into execution.

The defendant’s convictions having been affirmed, any bail pending is terminated.

Case remanded to the trial court for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



EILEEN A. GALLAGHER, JUDGE

MARY J. BOYLE, P.J., and
MICHELLE J. SHEEHAN, J., CONCUR